ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals filed April 27, 2011, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary af-firmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
*726BY THE COURT:
/s/Helen M. Meyer Associate Justice